 



Exhibit 10.2

TAX ALLOCATION AND INDEMNIFICATION AGREEMENT

          TAX ALLOCATION AND INDEMNIFICATION AGREEMENT (this “Agreement”) dated
as of July 1, 2000 among Parent and the Members, on behalf of themselves and
their wholly-owned subsidiaries:

          WHEREAS, the parties to this Agreement are currently Members of an
affiliated group (the “Group”) within the meaning of Section 1504(a) of the
Internal Revenue Code of 1986 (the “Code”), of which Parent has been the common
parent since June 30, 1996;

          WHEREAS, Parent has filed or will file consolidated Federal income tax
returns (“Group Tax Returns”) and other tax returns on behalf of the Group for
certain periods relevant hereto;

          WHEREAS, Parent and the Members of the Group have or may file state
income and franchise tax returns on a combined or consolidated basis; and

          WHEREAS, Parent and the Members desire to set forth their rights and
obligations with respect to certain tax liabilities.

          NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein, the parties agree as follows:

          1.       Definitions. For purposes of this Agreement:

                 a.       Applicable Period; Tax Period. The term “Applicable
Period” shall refer to the tax period beginning January 1, 1999 and continue for
all subsequent taxable years unless the parties agree in writing to terminate
the Agreement. The term “Tax Period” shall refer to all taxable periods
beginning or ending in the Applicable Period.

                 b.       Group. The term “Group” shall refer to the affiliated
group (within the meaning of Section 1504(a) of the Code) which includes Parent
and the Members.

                 c.       Parent. The term “Parent” shall refer to the common
parent of the Group.

                 d.       Members. The term “Members” shall refer to those
listed in Appendix A and to all corporations that would from time to time be
eligible or required to be included in a consolidated Federal income tax return
with Parent per Section 11 of this Agreement.

                 e.       Group Tax Liability; Group AMT Liability. The term
“Group Tax Liability” shall mean the consolidated Federal income tax liability,
if any, reported on the Group Tax Return (as adjusted under Section 8 of this
Agreement). For purposes of this Agreement, the term “Group AMT Liability” shall
mean the alternative minimum tax liability under Section 55 of the Code, if any,
reported on the Group Tax Return (as adjusted under Section 8 of this
Agreement).

          2.       Cooperation in Filing Returns. Parent shall be responsible
for preparing the Group Tax Returns for each Tax Period and shall prepare those
returns in a manner which fairly reflects the interests of the Members. The
Members will cooperate with Parent in the preparation and filing of the Group
Tax Returns for each Tax Period, regardless of whether such returns are prepared
after the Applicable Period, and provide such assistance and documents, without
charge, as may reasonably be requested by Parent for that purpose.

51



--------------------------------------------------------------------------------



 



           3.       Allocation of Group Tax Liability to Parent and the Members.
The Group Tax Liability for each Tax Period shall be allocated among the Parent
and the Members as provided in this Section 3 in the following manner:

                 a.       For purposes of this Section 3 of the Agreement, the
term Member shall also include Parent.

                 b.       Step 1. The consolidated federal income tax liability
of the Affiliated Group, as determined under Treas. Reg. Section 1.1502-2 shall
be allocated to the Members in accordance with Treas. Reg.
Section 1.1552-1(a)(2) in the following manner:

                        (i) The separate return tax liability of each Member
with Federal income tax liability (a “Profit Member”) for each Tax Period shall
first be ascertained under the applicable provisions of the Code and the
Consolidated Return Regulations. Any gain or loss (including a gain or loss
attributable to a corporate restructuring) that is treated as recognized by one
or more members of an affiliated group under the Code and regulations shall be
treated as attributable to that member for purposes of this Agreement. In
computing the Federal income tax liability of each Profit Member, the surtax
exemption to which the Group as a whole is entitled shall be apportioned among
the Profit Members in proportion to their respective separate taxable incomes;

                        (ii) The separate Federal income tax liabilities of all
of the Profit Members computed under Section 3(b)(i) for each Tax Period shall
then be aggregated into a single sum; and

                        (iii) Each Profit Member shall then be allocated a
portion of the Group Tax Liability, if any, for each Tax Period equal to the
product of (A) the Group Tax Liability for such Tax Period and (B) a fraction,
the numerator of which is the separate Federal income tax liability of such
Profit Member for such Tax Period determined under Section 3(b)(i) and the
denominator of which is the aggregate sum for such Tax Period determined under
Section 3(b)(ii).

                 c.       Step 2. An additional amount shall also be allocated
to each Profit Member equal to 100 percent of the excess, if any, of (A) the
separate return tax liability of such Member for the taxable year determined
under Section 3(b)(i) over (B) the tax liability allocated to such Member under
Section 3(b)(iii) of this Agreement.

          4.       Allocation of Group AMT Liability to Parent and the Members.
If the Group should incur any Group AMT Liability for any Tax Period, the Group
AMT Liability shall be allocated among the Members as provided in this
Section 4.

                 a.       For purposes of this Section 4 of the Agreement, the
term Member shall also include Parent.

                 b.       Step 1. The consolidated federal AMT liability of the
Group shall be allocated to the Members in the following manner:

                        (i) The separate alternative minimum taxable income of
each Member with positive separate alternative minimum taxable income (an “AMT
Member”) shall be computed under Section 55(b)(2) of the Code;

                        (ii) The exemption amount under Section 55(d)(2) of the
Code (as adjusted under Section 55(d)(3)(A) of the Code) shall be apportioned
among the AMT Members in proportion to their respective separate alternative
minimum taxable incomes;

52



--------------------------------------------------------------------------------



 



                        (iii) The amount allocated to each AMT Member in
Section 4(b)(i) shall be reduced by the amount, if any, allocated to such AMT
Member under Section 4(b)(ii) (the resulting amount referred to as the “AMT Base
Amount”);

                        (iv) The separate AMT Base Amounts of each AMT Member
shall be aggregated into a single total; and

                        (v) Each AMT Member shall then be allocated a portion of
the Group AMT Liability for each Tax Period equal to the product of (A) the
Group AMT Liability and (B) a fraction, the numerator of which is the AMT Base
Amount allocated to such AMT Member under Section 4(b)(iii) and the denominator
of which is the aggregate sum determined under Section 4(b)(iv).

                 c.       Step 2. An additional amount shall also be allocated
to each AMT Member equal to 100 percent of the excess, if any, of (A) the
separate return AMT liability of such Member for the taxable year determined
under Section 4(b)(iii) over (B) the AMT tax liability of such Member determined
under Section 4(b)(v) of this Agreement.

          5.       Payment of Allocable Tax Liability. Sections 3(b) and 4(b)
are intended to allocate liability for the payment of the Group Tax Liability
and any Group AMT Liability for each Tax Period to Parent and the Members in
proportion to their respective contributions to such liabilities. The amounts
allocated in this manner shall be a joint and several liability of each Member
enforceable by Parent and the other Members of the Group under the terms of this
Agreement, and requiring the Members to promptly transmit payment in the amount
of the allocation to Parent in a timely manner so that such payment may be
included with the filing of the Group Tax Return for such Tax Period. The
Members shall be jointly and severally liable for any interest or penalties
resulting from their failure to tender such payments timely. Each AMT Member
shall be entitled to a portion of any minimum tax credit computed under Section
53 based on its respective payments of the Group AMT Liability. Notwithstanding
the foregoing, the Members shall pay their allocable share of estimated Federal
income taxes (including estimated alternative minimum taxes) to Parent in a
timely manner so that Parent may timely pay required estimated Federal income
taxes during each Tax Period. The amount of any payment for taxes owed by any
Profit Member or AMT Member to Parent shall be net of any estimated income or
alternative minimum taxes, as the case may be, paid by such Member with respect
to the particular Tax Period. Parent shall promptly provide the Members with
evidence of the timely payment of each Group Tax Liability, Group AMT Liability
and estimated tax liability.

          6.       Payments to Loss Members. Each Profit Member shall pay Parent
such Member’s additional allocated tax liability determined under Section 4(c)
or 5(c) of this Agreement. The Parent shall then pay to each Loss Member its
allocable share of the total of the additional amounts due from the Profit
Members. Payments for these allocable shares are to be made no later than 60
days after the date of filing of the consolidated Federal income tax return for
such Tax Period.

          7.       State and Local Income and Franchise Taxes. To the extent
that Parent and the Members file consolidated or combined state tax returns, the
consolidated or combined tax liability shall be allocated and paid in a manner
comparable to the provisions of this Agreement with respect to the Group Federal
income tax liability. All references to Federal income taxes shall be considered
to apply in a similar manner to state income taxes for those states where Parent
and the Members join in the filing of consolidated or combined state tax
returns.

          8.       Audits and Other Adjustments.

                 a.       In the event of any adjustment to the tax returns of
the Group as filed (by reason of an amended return, claim for refund, or an
audit by the Internal Revenue Service (“IRS”) or a state in which the Members
file a consolidated or combined state tax return), the liabilities of the
Members, under Section 3, 4, or 7 shall be re-determined to give effect to any
such adjustment as if it was made as part of the original computation of tax
liability. Corresponding adjusting payments among Parent and the Members (as
provided in Sections 5 and 6 of this Agreement)

53



--------------------------------------------------------------------------------



 



shall be made within 60 days after any such payments are made to or refunds are
received from the IRS or a state or, in the case of contested proceedings,
within 45 days after a final resolution of the dispute. To the extent that
interest and penalties are imposed by the IRS or a state or interest is included
in any refund, any adjusting payment among the Members shall reflect the same in
an equitable manner.

                 b.       Parent shall be responsible for coordinating and
overseeing any IRS or state examinations. All expenses of the examination and of
defending any final or proposed adjustments directly identifiable with a Member
shall be borne by that Member. All costs and expenses not specifically
identifiable with a Member shall be allocated based upon relevant facts and
circumstances as Parent deems just and proper.

                 c.       The Members shall inform Parent promptly of all
questions raised by IRS or state agents conducting an examination of federal or
state income or franchise tax returns and shall cooperate with Parent’s
accountants, tax advisors, and counsel in preparing responses to IRS or state
information requests and proposed adjustments.

                 d.       Any adjustments to the tax liabilities of the Members
arising out of an examination by the IRS or a state shall be computed on the
basis of the agreement reached by Parent and the IRS or a state, or on the basis
of the decision of a court of applicable jurisdiction.

          9.       Certain Post-Applicable Period Returns. For any taxable year
in which the federal income tax liability of the Members is not reported on the
same tax return as that of Parent and its wholly-owned subsidiaries, the person
or persons preparing the returns and representing the taxpayers in any
examination or appeal shall do so in a timely manner which fairly reflects the
interests of all taxpaying entities.

          10.       Indemnification. Each party shall pay and be responsible
for, and shall indemnify, defend and hold harmless all other parties to this
Agreement from and against all liabilities allocated to it under this Agreement.
If any party pays or has paid any Group Tax Liability, Group AMT Liability or
state or local income or franchise tax liability for which another party to this
Agreement is or becomes liable pursuant to the terms of this Agreement,
appropriate reimbursement shall be made no later than 10 days after demand
therefore together with interest calculated on such reimbursement at the rate
specified under Section 6621(a)(2) of the Code (the “Underpayment Rate”) from
the date such payment is due pursuant to this Agreement to the date of
reimbursement. The portion of any refund, rebate or reimbursement received by
any party to which another party is entitled pursuant to this Agreement shall be
paid over within 10 days to the party which is entitled thereto. Any other
payments required to be made between the parties pursuant to this Agreement
which are not made in a timely fashion shall bear interest at the Underpayment
Rate from the date the payment is due until the date the payment is made.

          11.       New Members. If at any time Parent or any Member acquires or
creates one or more subsidiaries that become Members of the Group, the
subsidiaries shall be subject to this Agreement, and the term Group as used
herein shall be deemed to include such subsidiaries. Notwithstanding the
foregoing, if at any time Parent or any Member owns one or more subsidiaries
which are ineligible (e.g., Section 1504(c)(2) of the Code) to join in filing a
consolidated Federal income tax return with Parent, such subsidiaries shall be
subject to this Agreement when and if such subsidiaries become eligible and join
in filing a consolidated Federal income tax return with Parent.

          12.       Complete Agreement. This Agreement shall constitute the
entire agreement among the parties with respect to the subject matter hereof and
shall supersede any previous negotiations, commitments and writings with respect
to such subject matter.

          13.       Successors and Assigns. This Agreement and all of its
provisions hereof shall be binding upon and shall inure to the benefit of the
parties and their respective successors and permitted assigns.

54



--------------------------------------------------------------------------------



 



           14.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same agreement, it being understood that
all of the parties need not sign the same counterpart.

          15.       Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Iowa, without regard to
its principles of conflicts of law.

          16.       Amendments. Except as provided in Section 11, this Agreement
may not be modified or amended except by an agreement in writing signed by the
parties hereto.

[SIGNATURE PAGE FOLLOWS]

55



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly authorized officers as of the 1st day of July, 2000.

                      American Mutual Holding Company                       By:
  /s/ Michael G. Fraizer          

--------------------------------------------------------------------------------

        AmerUs Group Co.                       By:   /s/ Michael G. Fraizer    
     

--------------------------------------------------------------------------------

        AmerUs Properties, Inc.                       By:   /s/ Gene Harris    
     

--------------------------------------------------------------------------------

        AmerUs Home Equity, Inc.                       By:   /s/ Lee L. Griffin
         

--------------------------------------------------------------------------------

        AmerUs Direct, Inc.                       By:   /s/ Jonna M. LaToure    
     

--------------------------------------------------------------------------------

        AmerUs Land Development, Inc.                       By:   /s/ Michael G.
Fraizer          

--------------------------------------------------------------------------------

        AmerUs Mortgage, Inc.                       By:   /s/ Michael G. Fraizer
         

--------------------------------------------------------------------------------

56



--------------------------------------------------------------------------------



 



APPENDIX A

     The following and their wholly-owned (directly or indirectly) subsidiaries
are Members as defined by Section 1(d) of this Agreement:



    American Mutual Holding Company, an Iowa mutual insurance holding company  
    AmerUs Group Co., an Iowa corporation       AmerUs Properties, Inc., an Iowa
corporation       AmerUs Home Equity, Inc., an Iowa corporation       AmerUs
Direct, Inc., an Iowa corporation       AmerUs Land Development, Inc., an Iowa
corporation       AmerUs Mortgage, Inc., an Iowa corporation

57